BRICKELL, C. J.
dissenting. — The purpose of this suit was the recovery of lands, the statutory separate estate of the complainant. The recovery of rents and profits was a mere incident ; as essentially an incident, as the recovery of mesne profits in an action of ejectment, or in a statutory real action. When the recovery of rents and profits is a mere incident of a suit by the wife for the recovery of the corpus of her statutory separate estate, she is entitled to recover them. — Pickens v. Oliver, 29 Ala. 528.